Per Curiam.

The motion to dismiss the complaint at the close of plaintiff’s case should -have been granted, because there was entire absence of facts, showing any negligence by the driver of the runaway horses. Also, upon the whole case, it may be added, that there is no proof that he was either negligent or unskillful. The horses were- frightened by the near passage of an elevated train.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment reversed and new trial ordered, with costs to abide event.